Order entered April 18, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01160-CR

                                  MARLON LALL, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 439th Judicial District Court
                                  Rockwall County, Texas
                              Trial Court Cause No. 2-12-33

                                            ORDER
       Because the State’s brief was filed in this Court on April 15, 2013, the Court DENIES

the State’s second motion for extension of time to file the State’s brief as moot.


                                                       /s/   JIM MOSELEY
                                                             JUSTICE